Exhibit21.1 List of Subsidiaries The Company has twenty-four wholly-owned subsidiaries located throughout the world, as follows: 1. Mannatech Australia Pty Limited 2. Mannatech Japan, K.K. 3. Mannatech Korea, Ltd. 4. Mannatech Limited (a New Zealand Company) 5. Mannatech Limited (a UK Company) 6. Mannatech Taiwan Corporation 7. Mannatech Payment Services Incorporated 8. Mannatech Products Company Inc. 9. Internet Health Group, Inc. Mannatech (International) Limited Mannatech, Incorporated Malaysia Sdn. Bhd. Mannatech Singapore Pte. Ltd. Mannatech Canada Corporation Mannatech South Africa (Pty) Ltd Mannatech Bermuda Holdings Limited Mannatech Denmark ApS Mannatech (Gibraltar) Holdings Limited Mannatech Swiss Holdings GmbH Mannatech Swiss International GmbH Mannatech Malaysia Trading Co. Sdn. Bhd. Mannatech Norge A/S Mannatech Sverige AB MTEX Mexico SRL CV MTEX Mexico Services SRL CV
